DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 14 and 15 have been cancelled.
Claims 9-14 are pending and examined as follows:

Election/Restrictions
Applicant's election with traverse of invention II (claims 9-15) in the reply filed on 6/14/2022 is acknowledged.  The traversal is on the ground(s) that the two invention are sufficiently related that an undue burden would not be presented by examining both groups in this application.  This is not found persuasive because each invention belongs to a different statutory category. The apparatus of claims 9-15 can be used with a materially different process such as machining a workpiece. 
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/10/2022, 6/15/2022 and 4/11 2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9,10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Oblak et al (US 7,983,857) in view of Hidaka et al (JPH06221806A).

With regards to claim 9, Oblak et al discloses an ultrasonic system (Fig. 2), comprising: an ultrasonic stack that delivers ultrasonic energy (horn stack 100 having an ultrasonic welding horn 108, Fig. 2);
an actuator for moving the ultrasonic stack and an object toward each other (converter 104 converts to compressing and expanding at a frequency equal to that of the AC signal, col 3, lines 47-49):
a controller that controls the actuator and the power supply (power supply 300 having a detector delivers an AC signal to converter, col 5, lines 45-50), determines a frequency of voltage or current being provided to the ultrasonic stack by the power supply, detects a change in the frequency of voltage or current being provided to the ultrasonic stack by the power supply (the resonant frequency of the stack 100 is detected with a detector, col 5, lines 25-27). 
Oblak et al does not disclose the controller determines that the ultrasonic stack has made contact with the object in response to detecting the change in the frequency of voltage or current being provide to the ultrasonic stack by the power supply. 
Hidaka et al teaches the controller determines that the ultrasonic stack has made contact with the object in response to detecting the change in the frequency of voltage or current being provide to the ultrasonic stack by the power supply (when the contact ball 14A at resonance comes into contact with the object to be measured, since the energy loss to the vibrator 14 is caused to correspond to the restraint of vibrations due to the contact, the sensor signal of the transducer 14 sent from the detection electrodes 16B are changed to, paragraph 0023, lines 1-4). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the controller of Oblak et al with the sensor to detect contact as taught by Hidaka et al in order to provide a efficient measure of the movement of an ultrasonic stack in order to prolong its service life. 
With regards to claim 10, Oblak et al discloses wherein the object is an anvil (object is anvil 110, Fig. 1).
With regards to claim 12, Oblak et al discloses wherein the controller is configured to control the power supply (the ultrasonic power supply 300 is controlled by a controller circuit, col 5, lines 49-53) and the controller is configured to alter the power the power supply provides to the ultrasonic stack in response to determining that the ultrasonic stack has made contact with the object (the controller of the ultrasonic power supply 300 identifies the resonant frequency of the horn stack, and commands power supply signal generation circuitry therein to cooperate with the converter to yield an acoustic signal equal in frequency thereto, col 5, lines 55-60).

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Oblak et al and Hidaka et al as applied to claims 9,10 and 12 above, and further in view of Klinstein et al (US 2014/0367018).

With regards to claim 11, Oblak et al and Hidaka et al teaches determining that the ultrasonic stack has made contact with the object (when the contact ball 14A at resonance comes into contact with the object to be measured, since the energy loss to the vibrator 14 is caused to correspond to the restraint of vibrations due to the contact, the sensor signal of the transducer 14 sent from the detection electrodes 16B are changed to, paragraph 0023, lines 1-4). 
Oblak et al and Hidaka et al does not teach wherein the controller is configured to alter the speed at which the actuator moves the ultrasonic stack.
Klinstein teaches wherein the controller is configured to alter the speed at which the actuator moves the ultrasonic stack and object toward each other (motion control system 34 is capable of automatically changing the force or speed on-the-fly, paragraph 0052, lines 1-5) in response to the frequency detector detecting the change in frequency (based on the ultrasonic transducer 20, paragraph 0052, lines 15-20).
It would have been obvious to one skilled in the art at the time the invention was made to modify the controller of Oblak et al with a configuration that would allow of changing of speed to accommodate various objects. 
With regards to claim 13, Klinstein teaches wherein the controller is configured to alter a force at which the actuator is moving the ultrasonic stack and object toward each other (motion control system 34 is capable of automatically changing the force or speed on-the-fly, paragraph 0052, lines 1-5) in response to the frequency detector detecting the change in frequency (based on the ultrasonic transducer 20, paragraph 0052, lines 15-20).

Response to Arguments
Applicant's arguments filed 6/14/2022 have been fully considered but they are not persuasive.
Applicants argument: Applicant argues the prior art does not disclose or teach the amended limitation “controller determines that the ultrasonic stack has made contact with the object”. 
Examiner’s response: Further search and consideration was given for the amendments to claim 9. Hidaka et al teaches the controller determines that the ultrasonic stack has made contact with the object in response to detecting the change in the frequency of voltage or current being provide to the ultrasonic stack by the power supply (when the contact ball 14A at resonance comes into contact with the object to be measured, since the energy loss to the vibrator 14 is caused to correspond to the restraint of vibrations due to the contact, the sensor signal of the transducer 14 sent from the detection electrodes 16B are changed to, paragraph 0023, lines 1-4). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                    
/THOMAS J WARD/Examiner, Art Unit 3761    
  /TU B HOANG/  Supervisory Patent Examiner, Art Unit 3761